t c memo united_states tax_court estate of carol andrews deceased robert andrews special administrator and robert andrews petitioners v commissioner of internal revenue respondent docket no 18174-04l filed date terri a merriam for petitioners gregory m hahn and thomas n tomashek for respondent memorandum findings_of_fact and opinion haines judge petitioners filed a petition with this court in response to a notice_of_determination concerning collection actions under sec_6330 notice_of_determination for through pursuant to sec_6330 petitioners seek review of respondent’s determination the issue for decision is whether respondent abused his discretion in sustaining the proposed collection action findings_of_fact some of the facts have been stipulated and are so found the first second third fourth and fifth stipulations of fact and the attached exhibits are incorporated herein by this reference unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure amounts are rounded to the nearest dollar petitioners also dispute respondent’s determination that they are liable for the increased rate of interest on tax- motivated transactions under sec_6621 as to this dispute the parties filed a stipulation to be bound by the court’s determination in ertz v commissioner tcmemo_2007_15 which involves a similar issue respondent reserved relevancy objections to many of the exhibits attached to the stipulations of fact fed r evid provides the general_rule that all relevant evidence is admissible while evidence which is not relevant is not admissible fed r evid defines relevant evidence as evidence having any tendency to make the existence of any fact that is of consequence to the determination of the action more probable or less probable than it would be without the evidence while the relevance of some exhibits is certainly limited we find that the exhibits meet the threshold definition of relevant evidence and are admissible the court will give the exhibits only such consideration as is warranted by their pertinence to the court’s analysis of petitioners’ case respondent also objected to many of the exhibits on the basis of hearsay even if we were to receive those exhibits into continued petitioners resided in lodi california when they filed their petition after filing the petition but before trial carol andrews mrs andrews passed away from complications arising after surgery at the time of her death robert andrews mr andrews and mrs andrews collectively referred to as petitioners had been married for more than years at the time of trial mr andrews wa sec_61 years old in petitioners became partners in durham genetic engineering ltd dge a cattle breeding partnership organized and operated by walter j hoyt iii hoyt dge was also known as timeshare breeding service ltd tbs after petitioners became partners in durham genetic engineering ltd dge another hoyt partnership from about through hoyt organized promoted and operated more than cattle breeding partnerships hoyt also organized promoted and operated sheep breeding partnerships from to his subsequent removal by the tax_court in continued evidence they would have no impact on our findings_of_fact or on the outcome of this case petitioners were also partners in another hoyt-related partnership identified as hs truck the details regarding hs truck are not in the record though unclear it appears that all adjustments made to petitioners’ income_tax_liability for the years arose from their involvement in dge or tbs and dge only through hoyt was the tax_matters_partner of each hoyt partnership from approximately through hoyt was a licensed enrolled_agent and as such he represented many of the hoyt partners before the internal_revenue_service irs in hoyt’s enrolled_agent status was revoked hoyt was convicted of various criminal charges in beginning in until at least petitioners claimed losses and credits on their federal_income_tax returns arising from their involvement in the hoyt partnerships petitioners also carried back unused investment credits to and petitioners ask the court to take judicial_notice of certain facts in other hoyt-related cases and apply judicial estoppel to facts respondent has asserted in previous hoyt- related litigation we do neither a judicially noticeable fact is one not subject_to reasonable dispute in that it is either generally known within the territorial jurisdiction of the trial_court or capable of accurate and ready determination by resort to sources whose accuracy cannot reasonably be questioned fed r evid b petitioners are not asking the court to take judicial_notice of facts that are not subject_to reasonable dispute instead petitioners are asking the court to take judicial_notice of the truth of assertions made by taxpayers and the commissioner in other hoyt-related cases such assertions are not the proper subject of judicial_notice the doctrine_of judicial estoppel prevents a party from asserting in a legal proceeding a claim that is inconsistent with a position successfully taken by that party in a previous proceeding new 532_us_742 among the requirements for judicial estoppel to be invoked a party’s current litigating position must be clearly inconsistent with a prior litigating position id pincite petitioners have failed to identify any clear inconsistencies between respondent’s current position and his position in any previous litigation as a result of these losses and credits petitioners reported overpayments of tax for through and received refunds in the amounts claimed respondent issued notices of final partnership administrative adjustments fpaas to tbs for its and taxable years to dge for its taxable_year and to dge for its and taxable years after completion of the partnership-level proceedings respondent determined deficiencies in petitioners’ income_tax for their through tax years on date respondent issued petitioners a final notice--notice of intent to levy and notice of your right to a hearing final notice the final notice included petitioners’ outstanding tax_liabilities for through on date petitioners submitted a form request for a collection_due_process_hearing petitioners argued that the proposed levies were inappropriate that an offer-in- compromise should be accepted and that mr andrews was entitled to innocent spouse relief under sec_6015 petitioners’ case was assigned to settlement officer linda cochran ms cochran ms cochran scheduled a telephone sec_6330 hearing for date during the hearing the fpaas and other information specific to tbs 84-2’s dge 84-2’s and dge 85-4’s partnership-level proceedings are not in the record petitioners’ representative terri a merriam ms merriam requested additional time to submit information ms cochran extended petitioners’ deadline for producing information to date on date petitioners submitted to ms cochran a form_656 offer_in_compromise a form 433-a collection information statement for wage earners and self-employed individuals one letter setting forth medical and retirement considerations and explaining the offer amount and three letters setting out in detail petitioners’ position regarding the offer- in-compromise petitioners’ letters included several exhibits the form_656 indicated that petitioners were seeking an offer-in-compromise based on either doubt as to collectibility with special circumstances or effective tax_administration petitioners offered to pay dollar_figure to compromise their outstanding tax_liabilities for through which they estimated to be dollar_figure on the form 433-a petitioner listed the following assets asset checking accounts savings account sec_401 plan account life_insurance chevrolet lumina chevrolet s-10 pontiac grand prix house total current balance value dollar_figure big_number big_number big_number loan balance n a n a -0- dollar_figure -0- big_number big_number -0- -0- big_number big_number the reported value of the sec_401 plan account reflected only percent of its then-current value the reported value of the life_insurance reflected its then-current cash_value the loan balance on the house included the balance on a mortgage dollar_figure and the balance on a home equity line of credit dollar_figure petitioners reported gross monthly income of dollar_figure representing mr andrews’s wage income of dollar_figure and mrs andrews’s pension social_security income of dollar_figure petitioners also reported the following monthly living_expenses expense item food clothing misc housing and utilities transportation health care taxes income and fica life_insurance other secured debt other expenses total monthly expense dollar_figure big_number big_number petitioners did not explain the other secured debt or other expenses in the letter explaining the offer amount petitioners stated that they were offering to pay dollar_figure in satisfaction for all years related to the hoyt investment through our retirement analysis shows that the andrews will run out of funds in even without making the dollar_figure payment thus due to their age and medical concerns dollar_figure is a reasonable offer the letter also included medical and retirement considerations and a retirement analysis petitioners’ medical and retirement considerations included mrs andrews had suffered two heart attacks underwent several angioplasties it appears however that the other secured debt represented petitioners’ monthly payment on their home equity line of credit and the other expenses represented attorney’s fees petitioner paid to ms merriam’s law firm in connection with the present litigation and had to take several medications due to her heart condition mrs andrews was forced to retire in date mr andrews suffered from depression and skin cancer and due to his health mr andrews expected to retire pincite years old the retirement analysis outlined the likelihood of increased housing and medical costs as petitioners aged petitioners also noted that mr andrews had an innocent spouse case pending before the tax_court at docket no in the remaining three letters petitioners alleged that they were victims of hoyt’s fraud and asserted various arguments regarding the appropriateness of an offer-in-compromise on date petitioners submitted another letter to ms cochran which included exhibits not provided with the previous letters on date respondent issued petitioners a notice_of_determination in evaluating petitioners’ offer-in- compromise respondent made the following changes to the values of assets petitioners reported on the form 433-a respondent determined that the value of the sec_401 plan account was dollar_figure instead of dollar_figure the 70-percent value reported by petitioners and reduced petitioners’ net realizable equity by dollar_figure to dollar_figure to reflect estimated_tax and penalties and respondent determined that the house was worth dollar_figure instead of dollar_figure and reduced petitioners’ net realizable equity by dollar_figure to dollar_figure to reflect the amount outstanding on the first and second mortgages respondent concluded that petitioners had a total net realizable equity of dollar_figure respondent accepted petitioners’ reported gross monthly income of dollar_figure but made the following adjustments to their monthly expenses reduced the housing and utilities expense from dollar_figure to dollar_figure because petitioners failed to document that they were entitled to an amount higher than the local guideline amount and disallowed the other expenses of dollar_figure because petitioners failed to itemize expenses but allowed the dollar_figure of other secured debt because ms cochran believed that amount represented the attorney’s fees being paid to ms merriam’s law firm regarding the possible future increases in expenses outlined in petitioners’ letters respondent determined that these were general projections from the taxpayers’ representative and may never in fact be incurred and thus did not take them into account after making adjustments to petitioners’ monthly expenses respondent determined that dollar_figure was collectible from their future income respondent concluded that petitioners had a reasonable collection potential of dollar_figure respondent determined that petitioners had monthly disposable income of dollar_figure and multiplied this by the number of months remaining on the collection statute because petitioners had the ability to pay substantially more than the amount offered respondent rejected their offer-in- compromise based on doubt as to collectibility with special circumstances respondent also rejected petitioners’ effective tax_administration offer-in-compromise based on economic hardship because they had the ability to pay their tax_liability in full finally respondent rejected petitioners’ effective tax_administration offer-in-compromise based on public policy or equity ground because the case fails to meet the criteria for such consideration respondent determined that petitioners did not offer an acceptable collection alternative and that all requirements of law and administrative procedure had been met respondent concluded that the proposed collection action could proceed but that any activity against mr andrews’s assets should be stayed until his pending innocent spouse case had been decided in response to the notice_of_determination petitioners filed a petition with this court on date opinion sec_7122 provides that the secretary may compromise any civil case arising under the internal revenue laws whether to accept an offer-in-compromise is left to the secretary’s discretion 447_f3d_706 9th cir affg tcmemo_2004_13 sec_301_7122-1 proced admin regs the regulations under sec_7122 set forth three grounds for the compromise of a tax_liability doubt as to liability doubt as to collectibility or promotion of effective tax_administration sec_301_7122-1 proced admin regs doubt as to liability is not at issue in this case the secretary may compromise a tax_liability based on doubt as to collectibility where the taxpayer’s assets and income are less than the full amount of the assessed liability sec_301_7122-1 proced admin regs generally under the commissioner’s administrative pronouncements an offer-in- compromise based on doubt as to collectibility will be acceptable only if it reflects the taxpayer’s reasonable collection potential revproc_2003_71 sec_4 2003_2_cb_517 in some cases the commissioner will accept an offer-in- compromise of less than the reasonable collection potential if there are special circumstances id special circumstances are circumstances demonstrating that the taxpayer would suffer economic hardship if the irs were to collect from him an amount equal to the reasonable collection potential or while petitioners dispute their liability for sec_6621 interest see supra note they did not raise doubt as to liability as a ground for compromise circumstances justifying acceptance of an amount less than the reasonable collection potential of the case based on public policy or equity considerations see internal_revenue_manual irm sec_5 however in accordance with the commissioner’s guidelines an offer-in-compromise based on doubt as to collectibility with special circumstances should not be accepted even when economic hardship or considerations of public policy or equity circumstances are identified if the taxpayer does not offer an acceptable amount see irm sec_5 and the secretary may also compromise a tax_liability on the ground of effective tax_administration when collection of the full liability will create economic hardship or exceptional circumstances exist such that collection of the full liability would undermine public confidence that the tax laws are being administered in a fair and equitable manner and compromise of the liability would not undermine compliance by taxpayers with the tax laws sec_301_7122-1 proced admin regs petitioners proposed an offer-in-compromise based alternatively on doubt as to collectibility with special circumstances or effective tax_administration petitioners offered to pay dollar_figure to compromise their outstanding tax_liabilities for through which they estimated to be dollar_figure petitioners argued that collection of the full liability would create economic hardship and would undermine public confidence that the tax laws are being administered in a fair and equitable manner respondent determined that petitioners’ reasonable collection potential was dollar_figure and that their offer-in-compromise did not meet the criteria for an offer-in-compromise based on either doubt as to collectibility with special circumstances or effective tax_administration because the underlying tax_liability is not at issue our review under sec_6330 is for abuse_of_discretion see 114_tc_604 114_tc_176 this standard does not ask us to decide whether in our own opinion petitioners’ offer-in- compromise should have been accepted but whether respondent’s rejection of the offer-in-compromise was arbitrary capricious or without sound basis in fact or law 112_tc_19 keller v commissioner tcmemo_2006_ fowler v commissioner tcmemo_2004_163 because the same factors are taken into account in evaluating offers-in- compromise based on doubt as to collectibility with special circumstances and on effective tax_administration economic hardship or considerations of public policy or equity we consider petitioners’ separate grounds for their offer-in- compromise together see 125_tc_301 ndollar_figure affd 469_f3d_27 1st cir barnes v commissioner tcmemo_2006_150 a economic hardship petitioners assert that ms cochran abused her discretion by rejecting their offer-in-compromise because there is no indication that so cochran gave any substantive consideration to petitioners’ demonstrated special circumstances or that they would experience a hardship if required to make a full-payment in support of this assertion petitioners argue ms cochran failed to discuss petitioners’ special circumstances in the notice_of_determination and ms cochran erroneously determined petitioners’ reasonable collection potential and failed to take into account their future expenses sec_301_6343-1 proced admin regs states that economic hardship occurs when a taxpayer is unable to pay his or her reasonable basic living_expenses sec_301 c proced admin regs sets forth factors to consider in evaluating whether collection of a tax_liability would cause economic hardship as well as some examples one of the examples involves a taxpayer who provides full-time care to a dependent_child with a serious long-term illness a second example involves a taxpayer who would lack adequate means to pay his basic living_expenses were his only asset to be liquidated a third example involves a disabled taxpayer who has a fixed income and a modest home specially equipped to accommodate his disability and who is unable to borrow against his home because of his disability see sec_301_7122-1 examples and proced admin regs none of these examples bears any resemblance to this case but instead they describe more dire circumstances 454_f3d_782 8th cir affg 124_tc_165 see also barnes v commissioner supra nevertheless we address petitioners’ arguments discussion of special circumstances in the notice_of_determination petitioners argue that ms cochran failed to follow proper procedure by discussing petitioners’ special circumstances what equity was considered in relation to their special circumstances and how the special circumstances affected her determination of their ability to pay petitioners infer that because the special circumstances were not discussed in detail in the notice_of_determination ms cochran failed to adequately take their circumstances into consideration we do not believe that appeals must specifically list in the notice_of_determination every single fact that it considered in arriving at the determination see barnes v commissioner supra this is especially true in a case such as this where petitioners provided ms cochran with multiple letters and hundreds of pages of exhibits as discussed below ms cochran considered all of the arguments and information presented to her given the amount of information it would be unreasonable to put the burden on ms cochran to specifically address in the notice_of_determination every single asserted fact circumstance and argument presented the fact that all of the information was not specifically addressed in the notice_of_determination was not an abuse_of_discretion petitioners’ income and future expenses petitioners assert that ms cochran erroneously determined their reasonable collection potential by considering months of petitioners’ future income instead of months and failing to adequately consider their age health and retirement status medical costs and the likelihood of future increases in medical and housing costsdollar_figure petitioners’ arguments are not persuasive sec_5 of the irm provides that when a taxpayer makes a cash offer to compromise an outstanding tax_liability additionally petitioners argued on brief that mr andrews has incurred additional costs arising from the illness and death of mrs andrews petitioners cite exhibit 427-p an explanation of benefits from their insurance provider as support for this argument however exhibit 427-p was not offered for the truth of the matter asserted but was used only to show mr andrews’s understanding of what his medical bills might be further mr andrews testified that he was unsure as to how much if any of the medical bills he would ultimately be liable for because there is no evidence in the record that establishes mr andrews will incur any additional costs we reject petitioners’ argument only months of future income should be considered petitioners made a cash offer but ms cochran used months of future income at trial ms cochran acknowledged that she should have used only months of future income ms cochran recomputed petitioners’ reasonable collection potential using months and determined that it was dollar_figure instead of dollar_figure as reflected in the notice_of_determination ms cochran testified that the change would not have had an effect on her final_determination because using either calculation petitioners’ reasonable collection potential was greater than their offer amount dollar_figure we find that ms cochran’s error did not amount to an abuse_of_discretion because even when the error is corrected petitioners’ reasonable collection potential of dollar_figure far exceeds their offer amount of dollar_figure with regard to age health and retirement status petitioners’ argument is not supported by the record in their letter describing their offer amount petitioners represented that mrs andrews was retired and mr andrews would retire when he reached years old petitioners also indicated that they suffered from various medical conditions and that mrs andrews was taking several medications on their form 433-a petitioners reported monthly medical_expenses of dollar_figure ms cochran accepted petitioners’ monthly medical_expenses without change ms cochran also accepted petitioners’ representation that mrs andrews was retired and thus only considered her future income from pension social_security while petitioners indicated that mr andrews would retire pincite he was only at the time of the sec_6330 hearingdollar_figure thus based on the information submitted by petitioners mr andrews would continue to work for at least to more years given that ms cochran accepted petitioners’ medical_expenses as reported and considered future income consistent with the retirement considerations listed by petitioners we reject petitioners’ assertion that ms cochran failed to consider petitioners’ age health retirement status and current medical costs petitioners’ argument is also unavailing with regard to the likelihood of future increases in medical and housing costs petitioners did not inform ms cochran with any specificity that they would have to pay a greater amount of unreimbursed medical_expenses in the future or that their housing_expenses would increase instead they made general assertions about the increase of medical costs as people age and about the need for some seniors to seek in-home care or nursing home care or to make their houses handicapped accessible in the letter explaining the offer amount petitioners stated that mr andrews wa sec_62 instead of however petitioners listed mr andrews’s date of birth as date which would mean that he wa sec_59 years old on date the date of the sec_6330 hearing as reflected in the notice_of_determination ms cochran took into consideration the information petitioners presented but concluded that these possible future expenses are general projections from the taxpayers’ representative and may never in fact be incurred the present offer therefore must be considered within the framework of present facts given the information presented to her it was not arbitrary or capricious for ms cochran to ignore these speculative future costs in making her final_determination petitioners also raise challenges to various other determinations made by ms cochran including the determination that their house had a value of dollar_figure the inclusion of percent of the value of the sec_401 plan account less estimated_tax and penalties the reduction of their housing and utilities expense and the disallowance of dollar_figure in other expenses we need not discuss in detail these and other minor disputes raised by petitioners even assuming arguendo that petitioners’ income expenses and value of assets should have been accepted as reported we would not find that ms cochran abused her discretion in rejecting petitioners’ offer-in- compromise ms cochran testified that had she accepted the income expenses and value of assets as reported petitioners’ reasonable collection potential would have been dollar_figure petitioners offered to pay only dollar_figure to compromise their outstanding tax_liability which they estimated to be dollar_figure in some situations respondent may accept an offer-in-compromise of less than petitioners’ reasonable collection potential however given all other considerations discussed herein we do not believe that ms cochran abused her discretion by rejecting an offer-in-compromise that was only percent of petitioners’ outstanding tax_liability and that bore no relationship to their ability to pay based on their own calculations encouraging voluntary compliance with the tax laws we are also mindful that any decision by ms cochran to accept petitioners’ offer-in-compromise due to doubt as to collectibility with special circumstances or effective tax_administration based on economic hardship must be viewed against the backdrop of sec_301_7122-1 proced admin regsdollar_figure see barnes v commissioner tcmemo_2006_150 that section requires that ms cochran deny petitioners’ offer-in- compromise if its acceptance would undermine voluntary compliance with tax laws by taxpayers in general thus even if we were to assume arguendo that petitioners would suffer economic hardship the prospect that acceptance of an offer-in-compromise will undermine compliance with the tax laws militates against its acceptance whether the offer-in-compromise is predicated on promotion of effective tax_administration or on doubt as to collectibility with special circumstances see revproc_2003_71 2003_2_cb_517 irm sec_5 see also barnes v commissioner tcmemo_2006_150 a finding that we decline to make we would not find that ms cochran’s rejection of petitioners’ offer-in-compromise was an abuse_of_discretion as discussed below in our discussion of petitioners’ equitable facts argument we conclude that acceptance of petitioners’ offer-in-compromise would undermine voluntary compliance with tax laws by taxpayers in general b public policy and equity considerations petitioners assert that there are so many unique and equitable facts in this case that this case is an exceptional circumstance and respondent abused his discretion by not accepting those facts as grounds for an offer-in-compromise in support of their assertion petitioners argue the longstanding nature of this case justifies acceptance of the offer-in-compromise respondent’s reliance on an example in the irm was improper and respondent failed to consider petitioners’ other equitable facts longstanding case petitioners assert that the legislative_history requires respondent to resolve longstanding cases by forgiving penalties and interest which would otherwise apply petitioners argue that because this is a longstanding case respondent abused his discretion by failing to accept their offer-in-compromise petitioners’ argument is essentially the same considered and rejected by the court_of_appeals for the ninth circuit in fargo v commissioner f 3d pincite see also keller v commissioner tcmemo_2006_166 barnes v commissioner supra we reject petitioners’ argument for the same reasons stated by the court_of_appeals we add that petitioners’ counsel participated in the appeal in fargo as counsel for the amici on brief petitioners suggests that the court_of_appeals knowingly wrote its opinion in fargo in such a way as to distinguish that case from the cases of counsel’s similarly situated clients eg petitioners and to otherwise allow those clients’ liabilities for penalties and interest to be forgiven we do not read the opinion of the court_of_appeals in fargo to support that conclusion see keller v commissioner supra barnes v commissioner supra respondent’s rejection of petitioners’ longstanding case argument was not arbitrary or capricious the irm example petitioners argue that respondent erred when he determined that they were not entitled to relief based on the second example in irm sec_5 petitioners assert that many of the facts in this case were not present in the example and therefore any reliance on the example was misplaced petitioners’ argument is not persuasive irm sec_5 discusses effective tax_administration offers-in-compromise based on equity and public policy grounds and states in the second example in the taxpayer invested in a nationally marketed partnership which promised the taxpayer tax benefits far exceeding the amount of the investment immediately upon investing the taxpayer claimed investment tax_credits that significantly reduced or eliminated the tax_liabilities for the years through in the irs opened an audit of the partnership under the provisions of the tax equity and fiscal responsibility act of tefra after issuance of the final_partnership_administrative_adjustment fpaa but prior to any proceedings in tax_court the irs made a global_settlement offer in which it offered to concede a substantial portion of the interest and penalties that could be expected to be assessed if the irs’s determinations were upheld by the court the taxpayer rejected the settlement offer after several years of litigation the partnership level proceeding eventually ended in tax_court decisions upholding the vast majority of the deficiencies asserted in the fpaa on the grounds that the partnership’s activities lacked economic_substance the taxpayer has now offered to compromise all the penalties and interest on terms more favorable than those contained in the prior settlement offer arguing that tefra is unfair and that the liabilities accrued in large part due to the actions of the tax_matters_partner tmp during the audit and litigation neither the operation of the tefra rules nor the tmp’s actions on behalf of the taxpayer provide grounds to compromise under the equity provision of paragraph b i b of this section compromise on those grounds would undermine the purpose of both the penalty and interest provisions at issue and the consistent settlement principles of tefra administration internal_revenue_manual cch sec_5 at big_number we agree with respondent that the example presents circumstances similar to those in petitioners’ case including petitioners invested in tefra partnerships in the early 1980s petitioners’ outstanding tax_liability is related to their investment in the partnerships fpaas were issued to the partnerships after several years of litigation tax_court decisions upheld the vast majority of the deficiencies asserted in the fpaas and petitioners argue that interest has accumulated as the result of delays by and other actions of the tax_matters_partner petitioners are also correct in asserting that not all the facts in their case are present in the example however it is unreasonable to expect that facts in an example be identical to facts of a particular case before the example can be relied upon the irm example was only one of many factors respondent considered given the similarities to petitioners’ case respondent’s reliance on that example was not arbitrary or capricious petitioners’ other equitable facts petitioners argue that respondent abused his discretion by failing to consider the other equitable facts of this case petitioners’ equitable facts include reference to petitioners’ reliance on bales v commissioner tcmemo_1989_ petitioners’ reliance on hoyt’s enrolled_agent status bales v commissioner tcmemo_1989_568 involved deficiencies determined against various investors in several hoyt partnerships this court found in favor of the investors on several issues stating that the transaction in issue should be respected for federal_income_tax purposes taxpayers in many hoyt-related cases have used bales as the basis for a reasonable_cause defense to accuracy-related_penalties this argument has been uniformly rejected by this court and by the courts of continued hoyt’s criminal conviction hoyt’s fraud on petitioners and other letters and cases the basic thrust of petitioners’ argument is that they were defrauded by hoyt and that if they were held responsible for penalties and interest incurred as a result of their investment in a tax_shelter it would be inequitable and against public policy petitioners’ argument is not persuasive while the regulations do not set forth a specific standard for evaluating an offer-in-compromise based on claims of public policy or equity the regulations contain two examples see sec_301_7122-1 examples and proced admin regs the first example describes a taxpayer who is seriously ill and unable to file income_tax returns for several years the second example describes a taxpayer who received erroneous advice from the commissioner as to the tax effect of the taxpayer’s actions neither example bears any resemblance to this case unlike the exceptional circumstances exemplified in the regulations petitioners’ situation is neither unique nor exceptional in that their situation mirrors those of numerous other taxpayers who claimed tax_shelter deductions in the 1980s continued appeals for the sixth ninth and tenth circuits see eg 471_f3d_1021 9th cir affg tcmemo_2004_269 440_f3d_375 6th cir affg tcmemo_2004_279 439_f3d_1243 10th cir affg tcmemo_2004_275 and 1990s see keller v commissioner tcmemo_2006_166 barnes v commissioner tcmemo_2006_150 of course the examples in the regulations are not meant to be exhaustive and petitioners have a more sympathetic case than the taxpayers in fargo v commissioner f 3d pincite for whom the court_of_appeals for the ninth circuit noted that no evidence was presented to suggest that taxpayers were the subject of fraud or deception such considerations however have not kept this court from finding investors in the hoyt tax_shelters to be liable for penalties and interest nor have they prevented the courts of appeals for the sixth ninth and tenth circuits from affirming our decisions to that effect see 471_f3d_1021 9th cir affg tcmemo_2004_269 440_f3d_375 6th cir affg tcmemo_2004_279 439_f3d_1243 10th cir affg tcmemo_2004_275 ms cochran testified that she considered all of ms merriam’s and petitioners’ assertions including the numerous letters and exhibits nevertheless ms cochran determined that petitioners did not qualify for an offer-in-compromise the mere fact that petitioners’ equitable facts did not persuade respondent to accept their offer-in-compromise does not mean that those assertions were not considered the notice_of_determination and ms cochran’s testimony demonstrate respondent’s clear understanding and careful consideration of the facts and circumstances of petitioners’ case we find that respondent’s determination that the equitable facts did not justify acceptance of petitioners’ offer-in-compromise was not arbitrary or capricious and thus it was not an abuse_of_discretion we also find that compromising petitioners’ case on grounds of public policy or equity would not enhance voluntary compliance by other taxpayers a compromise on that basis would place the government in the unenviable role of an insurer against poor business decisions by taxpayers reducing the incentive for taxpayers to investigate thoroughly the consequences of transactions into which they enter it would be particularly inappropriate for the government to play that role here where the transaction at issue is participation in a tax_shelter reducing the risks of participating in tax_shelters would encourage more taxpayers to run those risks thus undermining rather than enhancing compliance with the tax laws see barnes v commissioner supra c petitioners’ other argument sec_1 compromise of penalties and interest in an effective tax_administration offer-in-compromise petitioners advance a number of arguments focusing on their assertion that respondent determined that penalties and interest could not be compromised in an effective tax_administration offer-in-compromise petitioners argue that such a determination is contrary to legislative_history and is therefore an abuse_of_discretion these arguments are not persuasive the regulations under sec_7122 provide that if the secretary determines that there are grounds for compromise under this section the secretary may at the secretary’s discretion compromise any civil liability arising under the internal revenue laws sec_301_7122-1 proced admin regs in other words the secretary may compromise a taxpayer’s tax_liability if he determines that grounds for a compromise exist if the secretary determines that grounds do not exist the amount offered or the way in which the offer is calculated need not be considered petitioners’ arguments regarding the compromise of penalties and interest do not relate to whether there are grounds for a compromise instead these arguments go to whether the amount petitioners offered to compromise their tax_liability was acceptable as addressed above respondent’s determination that the facts and circumstances of petitioners’ case did not warrant acceptance of their offer-in-compromise was not arbitrary or capricious and was thus not an abuse_of_discretion because no grounds for compromise exist we need not address whether respondent can or should compromise penalties and interest in an effective tax_administration offer-in-compromise see keller v commissioner supra information sufficient for the court to review respondent’s determination petitioners argue that respondent failed to provide the court with sufficient information so that this court can conduct a thorough probing and in-depth review of respondent’s determinations petitioners’ argument is without merit generally a taxpayer bears the burden of proving the commissioner’s determinations incorrect rule a 290_us_111 dollar_figure the burden was on petitioners to show that respondent abused his discretion the burden was not on respondent to provide enough information to show that he did not abuse his discretion nevertheless we find that we had more than sufficient information to review respondent’s determination deadline for submission of information petitioners argue that ms cochran abused her discretion by not allowing their counsel additional time to submit information while sec_7491 shifts the burden_of_proof and or the burden of production to the commissioner in certain circumstances this section is not applicable in this case because respondent’s examination of petitioners’ returns did not commence after date see internal_revenue_service restructuring and reform act of publaw_105_206 sec c 112_stat_727 to be considered petitioners’ argument is not supported by the record petitioners assert that they were initially only given weeks to provide all information however they ignore the fact that ms cochran granted their requested extension and allowed them until date to submit information additionally petitioners have not identified any documents or other information that they believe ms cochran should have considered but that they were unable to produce because of the deadline for submission given the thoroughness and the amount of information submitted it is unclear why petitioners needed additional time we do not believe that ms cochran abused her discretion by establishing a deadline for the submission of information mr andrews’ pending innocent spouse claim at the time of the sec_6330 hearing mr andrews had an innocent spouse case pending before the tax_court at docket no in their petition petitioners argued that because of mr andrews’s pending innocent spouse claim respondent abused his discretion by considering the assets of both spouses and the notice_of_intent_to_levy was invalid against mr andrews petitioners did not argue on brief that respondent abused his discretion by considering the assets of both spouses therefore we conclude that petitioners have abandoned this argument petitioners continued to argue on brief that the notice_of_intent_to_levy was invalid against mr andrews however petitioners’ concern that mr andrews’s property will be levied against before the resolution of his innocent spouse case is without merit in the notice_of_determination respondent specifically stated that any activity against mr andrews’s assets would be stayed until his pending innocent spouse case had been decided efficient collection versus intrusiveness petitioners argue that respondent failed to balance the need for efficient collection_of_taxes with the legitimate concern that the collection action be no more intrusive than necessary see sec_6330 petitioners’ argument is not supported by the record petitioners have an outstanding tax_liability in their sec_6330 hearing petitioners proposed only an offer-in- compromise because no other collection alternatives were proposed there were not less intrusive means for respondent to consider we find that respondent balanced the need for efficient collection_of_taxes with petitioners’ legitimate concern that collection be no more intrusive than necessary d conclusion petitioners have not shown that respondent’s determination was arbitrary or capricious or without sound basis in fact or law for all of the above reasons we hold that respondent’s determination was not an abuse_of_discretion and respondent may proceed with the proposed collection action as determined in the notice_of_determination in reaching our holdings herein we have considered all arguments made and to the extent not mentioned above we find them to be moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
